DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8, 9, 12, and 18-20rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation 5,000-1,000,000, and the claim also recites seven narrower ranges within the broad range. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 is seen as vague and indefinite since it is unclear whether or not a SIPN or IPN formation is required by the claim.  The statement “and the two resins are capable of…” does not mean that a SIPN or IPN is actually formed.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation 5,000-1,000,000, and the claim also recites seven narrower ranges within the broad range. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term "substantially free" in claim 6 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation 5,000-1,000,000, and the claim also recites seven narrower ranges within the broad range. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation greater than 45, and the claim also recites five more values which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation 6.5-35, and the claim also recites two more ranges which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is also noted that the percent elongation ranges are not listed as alternatives, there is no conjunction.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation 1.5 to 3.8, and the claim also recites 2.5 to 3.6 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation less than 2%, and the claim also recites eight other values which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation less than 6%, and the claim also recites eight other values which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term "substantial portion" in claim 9 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 9 recites the limitation "a vinyl functional thermoset resin with a thermoplastic resin".  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 already states these two materials.  Are the materials of claim 9 in addition to or the same as those in claim 2?  For examination purposes claim 9 will be treated as if it said “the” instead of “a”.
Claim 12 recites the limitation "at least one thermoplastic”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 only states “a thermoplastic”.  
Claim 18 is seen as vague and indefinite due to the preamble “A method based on…”  The meets and bounds of the claim are not known since it is unclear as to what “based on” means.  How much of the processes is coming from the continuous liquid IPN production process that is not claimed?  Since this processing is based on a previously known style of processing it is seen as Applicant Admitted Prior Art.
Claim 18 is seen as vague and indefinite due to how the range is being claimed.  The range states three different temperatures for three different material systems without giving an upper or lower bound for the three systems.  As written the range is between 14 C and nothing for thermoset/polycaprolactone IPNs; between 4 C and nothing for VINNAPAS 8588/thermoset liquid IPNs; and just a statement of even lower for polystyrene/acrylic thermoset IPNs without giving any other temperature.  Even if one was to take out the material names the range would have an unknown lower bound, 14 to 4, or even lower which is also an issue.
The term "substantial portion" in claim 19 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 19 recites the limitation "a vinyl functional thermoset resin with a thermoplastic resin".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 already states these two materials.  Are the materials of claim 19 in 
Claim 20 recites the limitation "at least one thermoplastic”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only states “a thermoplastic”.  Are they the same or different thermoplastics?  Additionally, where does the plurality of claim 20 come from when claim 1 is singular?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2 and 1 only state singular thermoplastic.  The plurality in claims 12 and 20 do not further limit the singular in the parent claims.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 6, 8, 9, 14, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Myung et al (U.S. PGPub 2010/0010114; herein Myung). 
Regarding claims 1 and 2:
Myung teaches creating SIPNs and IPN from a mixture of vinyl functional polyurethane and another polymer which can include PMMA (Abstract, paragraphs 0086, 0094, and 0106).
Regarding claims 3, 6, 8, 9, 14, 19:
Vinyl functional polyurethane and PMMA are disclosed by the Applicant to be encompassed by the claims, thus Myung would also have the same properties or end results since nothing else has been claim to distinguish the claimed composition over the prior art.

Claims 1 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Arkles (U.S. Patent 4,714,739, already of record).  Regarding claim 1:
Arkles teaches in the abstract SIPN of a mixture of a vinyl functional thermoset (silicone with vinyl groups) and a thermoplastic.
Regarding claim 22:
a) As previously discussed with regards to claim 19
b) The mixture is catalyzed (column 2, lines 26-29)
c) The composition can be injection or extrusion molded (column 3, lines 64-67)

Claims 1 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wagner et al (U.S. Patent 6,355,735; herein Wagner, already of record).  Regarding claim 1:
Wagner teaches in the abstract and column 9, lines 14-28 a SIPN of a mixture of a vinyl functional thermoset (epoxy with terminal vinyl groups) and a thermoplastic.
Regarding claim 33:
a) As previously discussed with regards to claim 19
b) The mixture is catalyzed (column 9, lines 14-28)
c) A possible end product for the materials include a gasket which would be molded (column 2, lines 25-32)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 13, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myung, in view of Lawson et al (U.S. PGPub 2013/0090397; herein Lawson).  Regarding claims 12 and 20:
Myung allows for the use of solvents, paragraph 0088, but is silent to the required solvent.  However, in the same field of endeavor Lawson teaches using carbon tetrachloride in the production of interpenetrating networks (paragraph 0072).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the needed solvent for a known manufacturing process.  See MPEP 2144.07.
Regarding claims 13 and 21:
As previously discussed Myung teaches PMMA.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myung, in view of Arkles or Wagner.  Regarding claim 16:
Myung is silent to the further processing as claimed in claim 16.  However, in the same field of endeavor, as previously discussed Arkles and Wagner both teach the claimed processing for SIPNs.  Since Myung shows that one could create both SIPN and IPN form the same chemicals, then the additional processing thereof would be obvious.  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).



Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myung in view of Applicant Admitted Prior Art.  Regarding claim 18:
As previously discussed Myung creates a SIPN/IPN with a vinyl functional polyurethane and PMMA (the acrylic thermoplastic thermoset IPN of claim 18).  The Applicant has admitted that the chiller and static mixer as known in the art, thus there use if obvious to obtain the composition.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743